Order, Supreme Court, New York County, entered on July 16, 1976, granting plaintiff’s motion for summary judgment, unanimously reversed, on the law, and motion denied, without costs and without disbursements, and without prejudice to renewal thereof after the conclusion of pretrial discovery proceedings. Plaintiff is a Brazilian banking corporation, which has an office in New York City and is licensed to do business in New York State. It seeks to collect on three bills of exchange drawn in Sao Paulo, Brazil, by a supplier of goods to defendant. Defendant is named therein as drawee. The bills are payable to plaintiff at "180 days sight”. Plaintiff also received three bills of lading, indorsed in blank, covering the merchandise to be supplied by the supplier. How possession of the bills of exchange and the bills of lading, indorsed in blank, were obtained by plaintiff is not sufficiently established in the present record. The merchandise in question was allegedly found to be defective and defendant seeks to avoid payment by claiming, in effect, that plaintiff’s role in the transaction was that of a principal rather than a bank. We find that the present record raises questions concerning the actual relationship of the parties and whether plaintiff is a holder in due course and it appears that it is the moving party which is in exclusive possession of the facts necessary to resolve such issues. Concur—Kupferman, J. P., Birns, Silverman and Capozzoli, JJ.